DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-15, in the “Response to Election / Restriction Filed - 01/11/2020”, is acknowledged. 
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 16-20 are withdrawn, and elected claims 1-15 are examined on their merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (300; Fig 10; [0013]) = (element 300; Figure No. 10; Paragraph No. [0013]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 5-6, 8-10, 12-13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Liang; Kai-Chih et al. (US 20140151821 A1; hereinafter Liang) in view of XU; WENTAO et al. (US 20160349202 A1; hereinafter Xu).
1.  Liang teaches a MEMS device (300) comprising (see the entire document, Fig 10; [0013+] along with Figs 1-9, specifically, as cited below): 

    PNG
    media_image1.png
    355
    472
    media_image1.png
    Greyscale

Liang Figure 10
a lower substrate (106; Fig 10; [0013]) having a resonator (104; a MEMS component [0020], a resonator [0012]); 
an upper substrate (108) that opposes the resonator; 
a bonding layer that (702; [0022]) seals an internal space (114) between the lower substrate ({106,104}) and the upper substrate (108); and 
a wiring layer (1002; Fig 10; [0029]) that contains a same metal material as the bonding layer (702), 
But, Liang does not expressly disclose wherein the wiring layer (1002) comprises a rare gas content that is less than 1×10.sup.20 (atoms/cm.sup.3).
However, in the analogous art, Xu teaches conductive thin film composites useful in as a biosensor electrode ([0002]), wherein ([0085]) a composite comprising [0087] a conductive layer disposed adjacent the substrate; [0088] wherein the conductive layer comprises sputtered atoms from a sputtering gas and a conductive material; [0089] d. wherein the conductive layer has a thickness of no greater than about 150 nanometers; [0090] e. wherein the sputtered atoms from a sputtering gas are present in the conductive layer in an amount of at least about 1×10.sup.5 Atoms/cm.sup.3 wherein the gas [0028] sputtering gas, for example, the conductive layer can include argon, krypton, xenon, neon, or a combination thereof. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Xu’s configuration for Liang’s , the wiring layer (1002) and thereby that comprises a rare gas content that is less than 1×10.sup.20 (atoms/cm.sup.3), since this selection, at least, exhibits significant benefits in properties such as conductivity, abrasion resistance, adhesion, density, corrosion resistance, electrochemical performance, and combinations thereof (Xu [0030]).
5. The combination of (Liang and Xu) as applied to the MEMS device according to claim 1, Liang further teaches, wherein the wiring layer (1002) includes an Al layer and a Ge layer ([0029]).
6. The combination of (Liang and Xu) as applied to the MEMS device according to claim 5, Liang further teaches, wherein the bonding layer bonds the lower substrate to the upper substrate by a eutectic reaction ([0029]) between an Al-containing layer and a Ge-containing layer.
8. The combination of (Liang and Xu) as applied to the MEMS device according to claim 1, further teaches, wherein the rare gas content comprises a gas that consists of one of argon, krypton, (helium), neon, and xenon (Xu [0028]).
9. The combination of (Liang and Xu) as applied to the MEMS device according to claim 1, further teaches, wherein the wiring layer comprises a rare gas content that is more than 0 (atoms/cm.sup.3) (Xu [0090]).
10. Liang teaches a MEMS device (300) comprising (see the entire document, Fig 10; [0013+] along with Figs 1-9, specifically, as cited below): 
a lower substrate (106; Fig 10; [0013]); 
an upper substrate (108); 
a bonding layer (702; [0022]) that seals an internal space between the lower substrate and the upper substrate; 
a resonator (104; a MEMS component [0020], a resonator [0012]) disposed in the internal space between the upper and lower substrates; and 
a wiring layer (1002; Fig 10; [0029]) interposed between the upper and lower substrates and comprising a same material as the bonding layer, 
But, Liang does not expressly disclose wherein the wiring layer (1002) comprises a rare gas content that is more than 0 (atoms/cm.sup.3) and that is less than 1×10.sup.20 (atoms/cm.sup.3).
However, in the analogous art, Xu teaches conductive thin film composites useful in as a biosensor electrode ([0002]), wherein ([0085]) a composite comprising [0087] a conductive layer disposed adjacent the substrate; [0088] wherein the conductive layer comprises sputtered atoms from a sputtering gas and a conductive material; [0089] d. wherein the conductive layer has a thickness of no greater than about 150 nanometers; [0090] e. wherein the sputtered atoms from a sputtering gas are present in the conductive layer in an amount of at least about 1×10.sup.5 Atoms/cm.sup.3 wherein the gas [0028] sputtering gas, for example, the conductive layer can include argon, krypton, xenon, neon, or a combination thereof. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Xu’s configuration for Liang’s , the wiring layer (1002) and thereby that a rare gas content that is more than 0 (atoms/cm.sup.3) and that is less than 1×10.sup.20 (atoms/cm.sup.3), since this selection, at least, exhibits significant benefits in properties such as conductivity, abrasion resistance, adhesion, density, corrosion resistance, electrochemical performance, and combinations thereof (Xu [0030]).
12. The combination of (Liang and Xu) as applied to the MEMS device according to claim 10, Liang further teaches, wherein the wiring layer (1002) includes an Al layer and a Ge layer ([0029]).
13. The combination of (Liang and Xu) as applied to the MEMS device according to claim 12, Liang further teaches, wherein the bonding layer bonds the lower substrate to the upper substrate by a eutectic reaction ([0029]) between an Al-containing layer and a Ge-containing layer.
15. The combination of (Liang and Xu) as applied to the MEMS device according to claim 10, further teaches, wherein the rare gas content comprises a gas that consists of one of argon, krypton, (helium), neon, and xenon (Xu [0028]).

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang; Kai-Chih et al. (US 20140151821 A1; hereinafter Liang) in view of XU; WENTAO et al. (US 20160349202 A1; hereinafter Xu), and in further view of Yamada; Hiroshi et al. (US 20160197597 A1; hereinafter Yamada) and Arai; Koichi (US 20140339659 A1; hereinafter Arai).
2, 11. While the combination of (Liang and Xu) as applied to the MEMS device according to claims 1 and 10 respectively, Liang further teaches, “wherein the resonator (104) may have one or more layers defined within it, and includes metal such as aluminum, copper, titanium, tantulum, tungsten, molybdenum, tantalum nitride, nickel silicide, cobalt silicide, TiN, WN, TiAl, TiAlN, TaCN, TaC, TaSiN, metal alloys, other suitable materials, and/or combinations thereof, having  exemplary metal structures within a MEMS 104 include metal traces, metal contacts, and metal layers” but does not expressly disclose “wherein the resonator (104) includes a lower electrode, an upper electrode, and a piezoelectric film disposed therebetween, with the upper substrate (108) having an external terminal and the wiring layer (1002) electrically coupling the external terminal to one of the lower electrode and the upper electrode.
However, in the analogous art, Yamada teaches a resonator (31; Figs 9-10; [0081+]) that includes a lower electrode (16), an upper electrode (17), and a piezoelectric film (15) disposed therebetween ([0086-0087]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Yamada’s configuration for Liang’s resonator (104), and thereby the combination of (Liang, Xu and Yamada) teaches a resonator (104 in view of 31) that includes a lower electrode (Yamada 16), an upper electrode (Yamada 17), and a piezoelectric film (Yamada 15) disposed therebetween, since this selection, at least, makes it possible to suppress a variation in the resonant frequency due to a change in temperature (Yamada [0088]).
But, the combination of (Liang, Xu and Yamada) does not expressly disclose “the upper substrate (Liang 108) having an external terminal (6) and the wiring layer (1002) electrically coupling the external terminal to one of the lower electrode (Yamada 16) and the upper electrode (Yamada 17)”
However, in the analogous art, Arai teaches a MEMS (Micro Electro Mechanical System) structure protection technology in a method of manufacturing a semiconductor integrated circuit device ([0002]), wherein (Fig 4; [0049,0069, 0068-0069+]) the upper substrate having an external terminal (5/6) and the wiring layer electrically coupling the external terminal to one of the lower electrode (LE; [0061]) and the upper electrode. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Arai’s configuration for the combination of (Liang, Xu and Yamada), and thereby the combination of (Liang, Xu, Yamada and Arai) teaches the upper substrate (Liang 108) having an external terminal (Arai 5/6) and the wiring layer (Liang 1002) electrically coupling the external terminal to one of the lower electrode (Yamada 16) and the upper electrode (Yamada 17), since this selection, at least, makes it possible to connect the resonator to external power supply.
3. The combination of (Liang, Xu, Yamada and Arai) as applied to the MEMS device according to claim 2, Liang further teaches, wherein the wiring layer (1002) is interposed between the upper (108) and lower substrates (104) and comprises a same film as the bonding layer.
4. The combination of (Liang, Xu, Yamada and Arai) as applied to the MEMS device according to claim 3, Liang further teaches, wherein the wiring layer  (1002) is disposed closer to the resonator than the bonding layer in a plan view of the MEMS device.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang; Kai-Chih et al. (US 20140151821 A1; hereinafter Liang) in view of XU; WENTAO et al. (US 20160349202 A1; hereinafter Xu), and in further view of LEE; Moon Chul et al. (US 20170174503 A1; hereinafter Lee).
7, 14. The combination of (Liang and Xu) as applied to the MEMS device according to claims 1 and 10 respectively, does not expressly disclose, (the device) further comprising a getter layer  disposed on a surface of the upper substrate (Liang 108) that opposes the resonator (Liang 104), with the getter layer  comprising a material configured to attract gas generated in the internal space (114) between the lower substrate (Liang 106) and the upper substrate (Liang 104).
However, in the analogous art, Lee teaches a resonator ([0016]), wherein (Fig 6; [0082+]) a getter layer (getters) disposed on a surface of the upper substrate (cap 11) that opposes the resonator, with the getter layer  comprising a material configured to attract gas generated in the internal space (114) between the lower substrate and the upper substrate as described as “pollution of the BAW resonators of the element sections ES due to moisture or the foreign objects w generated in a process of bonding the device wafer 12 and the cap wafer 11 to each other may be prevented using the getters provided on the lower surface of the cap wafer 11”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee’ getters into the The combination of (Liang and Xu) MEMS device, and thereby the combination of (Liang, Xu and Lee) comprising a getter layer (Lee) disposed on a surface of the upper substrate (Liang 108) that opposes the resonator (Liang 104), with the getter layer  comprising a material configured to attract gas generated in the internal space (Liang 114 in view of Lee [0082]) between the lower substrate (Liang 106) and the upper substrate (Liang 104), since this inclusion, at least, prevents pollution of the resonator of the element sections ES due to moisture or the foreign objects (Lee [0082]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
November 26, 2022